     Case 2:20-cv-00221-TLN-CKD Document 19 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                      No. 2:20-cv-00221-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    BARTOS, et al.,
15                       Defendants.
16

17          Plaintiff Kenneth Hill (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 8, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 13.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 16.)

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has carefully reviewed the entire file and finds the findings and

28   recommendations to be supported by the record and by the magistrate judge’s analysis.
                                                        1
     Case 2:20-cv-00221-TLN-CKD Document 19 Filed 01/15/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendations filed December 8, 2020 (ECF No. 13), are

 3   ADOPTED IN FULL; and

 4         2. All claims and defendants other than those specifically identified in the magistrate

 5   judge’s December 8, 2020 “Order and Findings and Recommendations” are DISMISSED.

 6   DATED: January 13, 2021

 7

 8

 9

10                                                              Troy L. Nunley
                                                                United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
